DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/810,859, filed 03/06/2020.
Response to Amendment
This is Amendment filed on 04/26/2022 has been received.  Claims 1-11 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108136450, filed on 10/08/2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) (refer to enclosed documents for numbered citations) (refer to enclosed documents for numbered citations).
Regarding claim 1,
Nithyadharseni teaches an anode active material for a lithium ion battery (see paragraph 001), comprising:
Primary particles, including uniformly dispersed ([008], “uniform”) Si, Sn and Sb (see paragraph 002).  The particles thereof are the main, and thus the primary, particles because when synthesizing SiSnSb, the author is silent to any other products remaining in the isolated precipitate [004]. 
wherein the primary particles have peaks at 20 positions of 29.1±1, 41.6 ±1, 51.6±1, 60.4±1, 68.5±1 and 76.1±1 in X-ray diffraction (See figure 1, peaks under CNT/SiSnSb).  Since the materials present are the same and the XRD pattern in Figure 1 appears to fall within the claimed ranges for the XRD peaks, it is the examiners position that Figure 1 meets the claimed XRD peak values.
Regarding claim 3,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein the primary particles further comprises carbon, based on a total weight of the anode active material of the lithium ion battery being 100 wt%, a weight percentage of carbon is less than 10 wt% (see paragraph 005, “Appropriate gram molecular weight (1% of total weight of Sn, Sb and Si) of CNT”).  
Regarding claim 4,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein the primary particles comprise Si-Sn-Sb alloys ([002], alloy”).

     Regarding claim 5,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 4 (see elements of claim 4 above), wherein the primary particles further comprise Sn in an elemental state (see paragraph 007 of Nithyadharseni, “shows traces of parent elements of Sn and Sb phases”) in order to allow for reversible reactions that buffer against volume change (see paragraph 001 and equations (1) and (2)). 
Regarding claim 7,
Nithyadharseni teaches an anode for a lithium ion battery [003] comprising an anode active material for the lithium ion battery according to claim 1 (see paragraph 002, 003, and elements of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) (refer to enclosed documents for numbered citations).
Regarding claim 6,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), wherein a particle size of the primary particles of the anode active material of the lithium ion battery ranges from 500 -1,000 nm (see paragraph 10, “average size of                          
                            5
                            μ
                            m
                            "
                        
                    ).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2131.01.
Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) in view of Guo (“Si/SnSb alloy composite as high capacity anode materials for Li-ion batteries”, December 2006) (refer to enclosed documents for numbered citations).
Regarding claim 2,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see elements of claim 1 above), but fails to teach the molar percentages of Si, Sn, and Sb.  Guo teaches a composite including Si, Sn, and Sb [002], wherein:
a molar percentage of Si of the primary particles is ranged from 5% to 80% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Si as about 33.33%)
a molar percentage of Sn of the primary particles is ranged from 10% to 50% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Sn as about 33.33%)
and a molar percentage of Sb of the primary particles is ranged from 10% to 50% (see synthesis of SiSnSb in reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Sb as about 33.33%).
Despite their different synthesis methods, due to Guo containing similar materials with similar diffraction patterns, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the molar percentages from Guo into Nithyadharseni, because Guo’s anode active material is for a lithium ion battery containing Si, Sn, and Sb, and because it is substituting one molar ratio for another.  
Regarding claim 8,
Modified Nithyadharseni teaches the anode for the lithium ion battery of claim 7 (see elements of claim 7 above), but fails to teach a conductive material and adhesive agent.  Guo teaches:
A conductive material (see paragraph 006, “copper foil”).  It is the examiners position that copper foil is conductive.
And an adhesive agent (see paragraph 006, “PVDF”).  It is the examiners position that PVDF is an adhesive agent.
Wherein the anode active material for the lithium ion battery is adhesive to the conducing material by the adhesive agent (see paragraph 007, “slurry, painted on a copper foil” wherein the slurry contains the adhesive agent).
It would be obvious to one of ordinary skill of the art before the effective filing date combine the adhesive agent taught by Guo with the anode for the lithium ion battery taught by modified Nithyadharseni in order to better adhere the active material to the conductive material. 
Regarding claim 9,
Modified Nithyadharseni teaches the anode for the lithium ion battery of claim 8 (see elements of claim 8 above), wherein Guo teaches the adhesive agent comprises a polymer having a structure of PVDF (see paragraph 006, “PVDF”).  
Regarding claim 10,
Modified Nithyadharseni teaches a lithium ion battery (see paragraph 016 of Guo), comprising the anode according to claim 7 (see elements of claim 7 above).
Regarding claim 11,
Modified Nithyadharseni teaches the lithium ion battery of claim 10, wherein Guo teaches it further comprising: 
a cathode (see paragraph 007, “metallic lithium foil”).
and an electrolyte disposed between the anode and the cathode (see paragraph 007, “electrolyte”).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/2022, with respect to the rejection(s) of claim(s) 1-11 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nithyadharseni and Guo.
Regarding claim 1,
Applicant argues that the newly amended “uniformly dispersed Si, Sn, and Sb” is not taught; however, this is not persuasive as Nithyadharseni teaches the particles uniformly dispersed (see elements of claim 1 above).  Applicant’s remarks on Guo using carbothermal reduction are irrelevant as claim 1 is now rejected under Nithyadharseni.  Furthermore, while Guo is later used in combination with Nithyadharseni being the primary reference, the use of carbothermal reduction does not prevent the combination as it does not significantly alter the elements combined (e.g. molar percentages, adhesive material).
Regarding claims 2-11,
Applicant argues that due to dependency on claim 1, claims 2-11 should be allowable in view of an allowable claim 1.  However, this is not persuasive, since the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728